      Case 3:20-cr-01821-JLS Document 57 Filed 04/21/21 PageID.120 Page 1 of 1




 1
                            UNITED STATES DISTRICT COURT
 2
                          SOUTHERN DISTRICT OF CALIFORNIA
 3
 4
     UNITED STATES OF AMERICA,                    )   Case No. 20-CR-01821-JLS
 5
                                                  )
 6                     Plaintiff,                 )   ORDER CONTINUING
 7                                                )   MOTION HEARING/TRIAL
          vs.                                     )   SETTING
 8                                                )
 9                                                )
     ASHLEY LEAL-GARCIA (1),                      )
10 CORA GARCIA (2)                                )
11                                                )
                       Defendants.                )
12
13        Pursuant to the joint motion of the parties and good cause appearing, IT IS
14 HEREBY ORDERED that the motion hearing/trial setting of April 23, 2021 be
15 continued to May 28, 2021 at 1:30 p.m. Defendants shall file acknowledgements of the
16 new hearing date by May 21, 2021.
17        For the reasons set forth in the joint motion, the Court finds that the ends of justice
18 will be served by granting the requested continuance, and these outweigh the interests of
19 the public and the defendants in a speedy trial. Thus, the Court finds that time is
20 excluded in the interests of justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
21        IT IS SO ORDERED.
22
23 Dated: April 21, 2021
24
25
26
27
28
                                                                          20 CR 1821 JLS
